On July 23,1996, it was the sentence and judgment of this court as follows: 1. The court finds the defendant guilty under Count I of Driving Under the Influence of Alcohol, Fourth Offense, a Felony, in violation of Section 61-8-401, MCA and guilty under Count 2 of Driving While License Suspended or Revoked, a Misdemeanor, in violation of Section 61-5-212, MCA. 2. Under Count I for the offense of Driving Under the Influence of Alcohol, a Felony, the defendant is committed to the Department of Corrections for a period of ten (10) years. The Court makes no recommendation for placement. 3. Under Count 2 for the offense of Driving While License Suspended or Revoked, a Misdemeanor, the defendant shall serve a period of five days at the Gallatin County Detention Center, with credit for five days previously served. The defendant shall pay a fine in the amount of $200.00, an administrative fee in the amount of $ 15.00 and a court automation fee in the amount of $ 5.00. The fine and fees shall be paid by the defendant to the Clerk of the District Court, Eighteenth Judicial District, 615 S. 16th Avenue, Bozeman, Montana. The defendant shall make payments upon the total amount due upon his release from incarceration to either parole or pre-release. The sentences imposed under Count 1 and Count 2 shall be served concurrently. 4. The court’s reasons for this Sentence and Judgment are contained in a separate document filed in the court file.
*110DATED this 5th day of December, 1996.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Michelle Friend, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: The defendant is sentenced to ten (10) years to the Department of Corrections with five (5) years suspended. All conditions of the July 23, 1996 judgment shall remain the same as imposed.
The reason for the amendment are to bring this sentence into conformity with similar sentences in Montana for similar crimes.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Michelle Friend, legal intern of the Montana Defender Project, for representing John L. Camp in this matter.